Judgment, Supreme Court, New York County, entered January 6, 1972, confirming the award of the arbitrators, unanimously modified, on the law and the facts, to clarify the award and to recompute the figures to add thereto the sum of $7,640, in accordance with the determination of the arbitrators, and except as so modified, affirmed. Appellant shall recover of respondent $50 costs and disbursements of this appeal. The arbitrators determined that the decedent partner was not disabled within the meaning of the partnership *882agreement, but failed to translate the effect of their award into dollars. Under the circumstances, petitioner-appellant, the executrix of the deceased partner, was entitled to an additional $7,640 in the award and judgment. (CPLR 7511, subd. [c], par. 1; Arbitration Contract and Proceedings, Eager, § 132, p. 350.) Settle order on notice. Concur — McG-ivern, J. P., Kupferman, Murphy, McNally and Eager, JJ.